Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the facts and issues involved herein are the same in all material respects as the facts and issues involved in Nicholas Gal v. United States, Reap. Dec. 6025, and the record therein has been admitted in evidence herein.
Accepting this stipulation as a statement of fact, I find and hold the proper dutiable export value of the aluminum foil covered by these appeals to be the invoice price of the merchandise, less insurance, freight to German port, sea freight, and consular fee as noted on the respective invoices, and less duties, and that there was no higher foreign value. Judgment will be rendered accordingly.